UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-5037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2013 Item 1. Reports to Stockholders. ANNUAL REPORT Year Ended March 31, 2013 Table of Contents Shareholder Letter 1 Sector Allocation 10 Expense Examples 12 Performance Chart and Analysis 16 Schedules of Investments 23 Statements of Assets and Liabilities 34 Statements of Operations 38 Statements of Changes in Net Assets 41 Financial Highlights 47 Notes to Financial Statements 54 Report of Independent Registered Public Accounting Firm 72 Additional Information 73 Hodges Mutual Funds May, 2013 Dear Shareholder: Despite a good deal of uncertainty, the past twelve months have resulted in solid gains for U.S. stocks.The S&P 500® Index was up 13.96% during this period and all five of the Hodges Fund strategies enjoyed positive returns for their fiscal year that ended March 31, 2013. Returns (Class R) as of 3/31/2013: Since 1 Year* 3 Year* 5 Year* 10 Year* Inception* Hodges Fund (10/9/92) % S&P 500® Index % Hodges Small Cap Fund (12/18/07) % % % N/A % Russell 2000® Index % Hodges Blue Chip 25 Fund (9/10/09) % % N/A N/A % Russell 1000® Index % % % Hodges Equity Income Fund (9/10/09) % % N/A N/A % S&P 500® Index % % % Hodges Pure Contrarian Fund (9/10/09) % % N/A N/A % S&P 500® Index % % % 30 Day SEC Yield for the Hodges Equity Income Fund: 2.38% 30 Day Unsubsidized SEC Yield for the Hodges Equity Income Fund: 1.96% *Average Annualized Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 866-811-0224, or visiting www.hodgesfund.com.The funds impose a 1.00% redemption fee on shares held for thirty days or less.Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced. 1 Hodges Mutual Funds Equity Pure Hodges Small Cap Blue Chip Income Contrarian Fund Fund 25 Fund Fund Fund Gross Expense Ratio % Net Expense Ratio N/A %** %** %** %** **The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses through July 31, 2013 and may continue for an indefinite period thereafter. Despite worries over automatic budget cuts in Washington and continued turmoil in Europe, the higher stock prices over the past year reflect an improving economy that has been accompanied by a turnaround in the housing market, improvement in corporate profits, and the anticipation of stronger domestic and international flows into U.S. equities.Despite improved investor sentiment over the past few months, current market conditions still reflect a healthy mix of both optimism and anxiety.We do not expect the next twelve months to be without challenges given some of the obvious headwinds to the capital markets from higher taxes and reduced government spending.However, we still see the potential for improvement in many important facets of the U.S. economy; such as housing, automotive, domestic energy growth, domestic manufacturing and even select pockets of consumer spending.It is our view that domestic equity markets remain attractive compared to the risk-adjusted returns on most other asset classes such as real estate, commodities, or bonds.Furthermore, we see equity valuations as reasonable with the S&P 500® Index around 15X forward earnings.The inverse of this multiple is an earnings yield of more than 6.7% compared to the 10-year treasury yield at 1.9%.We believe this historically wide risk premium indicates the potential reward for holding stocks still outweighs the underlying downside risk. As for the diverse Hodges Fund strategies that we manage, we are wasting little time trying to guess what the market may or may not do over the short run.Instead, we remain laser focused on finding good long-term opportunities among individual businesses.In an environment where the macro picture seems overwhelming at times, it is important to remember that the long-term performance of stock prices is determined by the future earnings and cash flow of each underlying business.Stock prices over the long run are not a function of news headlines or short-term economic conditions.Ultimately, we believe earnings power and prevailing interest rates are more important to future stock prices than politics or monthly economic surveys.Our fundamental research efforts have led us to a few important observations.First, domestic corporations are generally lean and are generating respectable levels of profitability.This is 2 Hodges Mutual Funds largely the result of U.S. companies being proactive in managing their individual businesses within the context of a tepid economic environment.Such actions have included expense controls, productivity enhancements, and plant consolidations.As a result, many businesses have found ways to generate more earnings with less top-line growth due to record profit margins.Lastly, corporate balance sheets are generally in good shape, and many cash-rich corporations are better positioned to invest in capital projects, acquisitions, and share repurchases.At the same time, fewer analysts and investors are undertaking the rigorous in-depth research that can uncover opportunities in individual stocks.Such conditions provide an ideal environment for active portfolio managers to potentially capitalize on unrecognized growth opportunities and mispriced stocks compared to passively investing in exchange traded funds (ETFs) or traditional index funds.While our investment thesis on an individual stock may change as the facts change, we believe current market conditions are providing no shortage of stocks with good upside potential relative to downside risk. Hodges Fund (HDPMX) - The Hodges Fund’s 1-year return as of March 31, 2013 was 23.48% compared to 13.96% for the S&P 500® Index.We are pleased to report that the multi-cap strategy that is deployed in the Hodges Fund has redeemed its relative performance over the past year.Looking ahead, we believe the core holdings in the Fund remain well-positioned to further drive the potential for relative performance in the remainder of 2013. The Hodges Fund remains concentrated among investments where we have the highest conviction.The number of stocks held in the fund at the end of the recent quarter remained unchanged at 30 positions.Our long-time position in Texas Pacific Land Trust (TPL) remains our largest position, followed by Belo Corp. (BLC), Luby’s (LUB), Delta Air Lines, Inc. (DAL), Crocs, Inc. (CROX), Union Pacific Corp. (UNP), United Continental Holdings, Inc. (UAL), A.H. Belo Corp. (AHC), Michael Kors Holdings Ltd. (KORS), and Kansas City Southern (KSU). 3 Hodges Mutual Funds Hodges Small Cap Fund (HDPSX) - During the twelve months ended March 31, 2013, the Hodges Small Cap Fund experienced a gain of 20.40% versus a gain of 16.30% for the Russell 2000® Index.Furthermore, as of March 31, 2013, the Fund ranked in the top 3% (12 out of 507 Funds), top 1% (2 out of 447 Funds), and top 5% (17 out of 402 Funds) of its Lipper small-cap peer group based on its one, three, and five-year total performance, respectively. The Hodges Small Cap Fund remains well diversified across industrials, transportation, financial services, technology, and consumer-related names that contributed to the Fund’s solid performance in the recent quarter.The Fund has recently taken profits in several stocks that appeared fairly valued relative to their underlying fundamentals, and has established several new positions in stocks that we view as having an attractive risk/reward profile.The top holdings in our Small Cap Fund at the end of March included U.S. Airways Group, Inc. (LCC), The GEO Group (GEO), Trinity Industries, Inc. (TRN), Briggs & Stratton Corp. (BGG), Shoe Carnival, Inc. (SCVL), Cracker Barrel Old Country Store, Inc. (CBRL), Spectrum Brands Holdings, Inc. (SPB), Manitowoc, Inc. (MTW), Brinker International, Inc. (EAT), and Medical Properties Trust (MPT). While the nature of small cap investing can provide opportunities for active portfolio management in just about any type of market, we see the current environment as a “golden age” for active portfolio management.This is due in part to the prolific growth in ETF’s, that has created opportunities for active portfolio management.As passive investing in ETF’s exaggerates the normal 4 Hodges Mutual Funds inefficiencies by increasing the short-term correlations among small and mid-size stocks, bottom-up research may become more rewarding for those conducting the time-intensive effort to study the fundamentals of individual companies.Moreover, we expect small-cap investing to require a greater degree of individual stock selection and are now focusing on a broader number of sectors within the small-cap universe that in many cases are underfollowed by larger institutional investors.In addition, we have found a number of secular growth opportunities among smaller companies, which in some cases reflect the greater ease for which smaller companies are able to grow in a less than robust economic environment. Hodges Blue Chip 25 Fund (HDPBX) - In the twelve months ended March 31, 2013, the Hodges Blue Chip 25 Fund experienced a return of 14.36% compared to a 14.43% return for the Russell 1000® Index.We believe the Fund’s concentrated portfolio of large-cap companies is currently well-positioned to capitalize on the historically low valuations and attractive dividend yields that exist among many higher quality stocks. The top holdings in the Blue Chip 25 Fund at the end of the recent fiscal year included Visa, Inc. (V), Halliburton Co. (HAL), The Hershey Co. (HSY), Texas Pacific Land Trust (TPL), The Boeing Co. (BA), DIRECTV (DTV), Johnson & Johnson (JNJ), The Coca-Cola Co. (KO), Toyota Motor Corp. (TM), and Wal-Mart Stores, Inc. (WMT).While the number of holdings in the Fund may range between 20-30 stocks, the Fund held a total of 23 stocks at the end of its fiscal year-end and was well represented across a broad number of industry sectors. 5 Hodges Mutual Funds Hodges Equity Income Fund (HDPEX) - The Hodges Equity Income Fund experienced a gain of 13.64% compared to a gain of 13.96% for the S&P 500 for the twelve months ended March 31, 2013.The Fund’s positive returns reflected solid gains among several consumer staple stocks, as well as a market rotation back into dividend stocks upon resolution of the tax policy on dividends.The Fund’s yield, net of expenses, at the end of its fiscal year was 2.60% compared to a 2.12% dividend yield on the S&P 500® Index. The Hodges Equity Income Fund’s objective is to seek income and long-term capital appreciation through investments in dividend-paying stocks.With record low interest rates and improving corporate profits supporting the ability of companies to payout dividends, we are finding plenty of attractive dividend-paying stocks that offer upside potential in addition to dividend income.Top holdings in the Fund include LinnCo., LLC (LNCO), Taiwan Semiconductor Manufacturing Co. Ltd. (TSM), Cracker Barrel Old Country Store, Inc. (CBRL), Verizon Communications, Inc. (VZ), The Coca-Cola Co. (KO), Procter & Gamble Co. (PG), Lockheed Martin Corp. (LMT), Merck & Co., Inc. (MRK), Johnson & Johnson (JNJ), and International Business Machines Corp. (IBM).The Equity Income portfolio had minimal turnover over the past year and remains well diversified in companies that we believe should generate above average income and total returns. 6 Hodges Mutual Funds Hodges Pure Contrarian Fund (HDPCX) - The Hodges Pure Contrarian Fund experienced a gain of 19.75% over the twelve months ended March 31, 2013, which compared to a gain of 13.96% for the S&P 500® Index over the same period.The Pure Contrarian Fund’s objective is to seek long-term capital appreciation by investing in out-of-favor or unloved stocks.Although timing a recovery in out-of-favor stocks can be tricky over short periods of time, we feel this strategy has the potential to be very rewarding over a long investment horizon.We also expect this strategy to be less correlated with the broader market due to the general nature of contrarian investing. The Pure Contrarian strategy requires careful stock selection and we are finding plenty of intriguing opportunities for this Fund.The Fund has continued to find out-of-favor investment opportunities in a handful of consumer discretionary names such as Jos.A Bank Clothiers, Inc. (JOSB) and Skechers USA, Inc. (SKX), as well as energy companies like Transocean Ltd. (RIG).The top holdings in the Fund at the end of the recent fiscal year included Sirius XM Radio, Inc. (SIRI), Crocs, Inc. (CROX), The Boeing Co.(BA), Transocean Ltd. (RIG), Krispy Kreme Doughnuts, Inc. (KKD), SandRidge Energy, Inc. (SD), and A. H. Belo Corp. (AHC). 7 Hodges Mutual Funds In conclusion, we remain encouraged with the long-term opportunities surrounding our bottom-up approach to equity investing.By offering five distinct strategies that cover all major segments of the domestic equity market, we have the opportunity to serve the diversification needs of most financial advisors and individual investors.Our entire investment team of portfolio managers, analysts, and senior trader are working diligently by studying companies, meeting with management teams, observing trends, and attempting to navigate through the daily noise surrounding today’s financial markets.Feel free to contact us directly if we can address any specific questions. Sincerely, Don Hodges Craig Hodges Co-Portfolio Manager Co-Portfolio Manager Eric Marshall Gary Bradshaw Co-Portfolio Manager Co-Portfolio Manager 8 Hodges Mutual Funds Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for investments in emerging markets.Options and future contracts have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates.These risks may be greater than risks associated with more traditional investments.Short sales of securities involve the risk that losses may exceed the original amount invested.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in small- and medium-capitalization companies involve additional risks such as limited liquidity and greater volatility.Non-diversified funds may concentrate their assets in fewer individual holdings than a diversified fund.Therefore, the Pure Contrarian Fund is more exposed to individual stock volatility than a diversified fund.The Pure Contrarian Fund may also be invested in companies that demonstrate special situations or turnarounds, meaning that have experienced significant business challenges but are believed to have favorable prospects for recovery. Opinions expressed are those of the author and are subject to change, are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Diversification does not guarantee a profit or protect from loss in a declining market. Fund Holdings are subject to change at anytime and are not recommendations to buy or sell any security.Please see the Schedule of Investments for additional information. Lipper Analytical Services, Inc. is an independent mutual fund research and rating service.Each Lipper average represents a universe of funds with similar invest objectives.The highest percentile rank is 1 and the lowest is 100.Rankings for the periods shown are based on fund total returns with dividends and distributions reinvested and do not reflect sales charges.Past performance does not guarantee future results. The S&P 500 Index is a broad based unmanaged index of 500 stocks that is widely recognized as representative of the equity market in general.The Russell 1000 Index is a subset of the Russell 3000 Index and consists of the 1,000 largest companies comprising over 90% of the total market capitalization of all listed stocks.The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000 Index, as ranked by market capitalization.The Russell 3000 Index is a stock index consisting of the 3000 largest publically listed companies, representing about 98% of the total capitalization of the entire U.S. stock market.You cannot invest directly in an index. Dividend Yield:A financial ratio that shows how much a company pays out in dividends each year relative to its share price. Price-Earnings Ratio - P/E Ratio:A valuation ratio of a company’s current share price compared to its per-share earnings. Cash Flow measures the cash generating capability of a company by adding non-cash charged (e.g. depreciation) and interest expense to pretax income. Hodges Capital Management is the Advisor to the Hodges Funds. Hodges Funds are distributed by Quasar Distributors LLC. 9 Hodges Mutual Funds SECTOR ALLOCATION At March 31, 2013 (Unaudited) (as a percentage of net assets) Hodges Fund * Cash equivalents and other assets less liabilities. Hodges Small Cap Fund * Cash equivalents and other assets less liabilities. 10 Hodges Mutual Funds SECTOR ALLOCATION At March 31, 2013 (Unaudited) (Continued) (as a percentage of net assets) Hodges Blue Chip 25 Fund * Cash equivalents and other assets less liabilities. Hodges Equity Income Fund * Cash equivalents and other assets less liabilities. 11 Hodges Mutual Funds SECTOR ALLOCATION At March 31, 2013 (Unaudited) (Continued) (as a percentage of net assets) Hodges Pure Contrarian Fund * Cash equivalents and other assets less liabilities. EXPENSE EXAMPLES For the Six Months Ended March 31, 2013 (Unaudited) As a shareholder of the Hodges Fund, Hodges Small Cap Fund, Hodges Blue Chip 25 Fund, Hodges Equity Income Fund and Hodges Pure Contrarian Fund (each a “Fund” and collectively the “Funds”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees, distribution and/or service fees, and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/12-3/31/13). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that redemption be made by wire transfer, currently a $15 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee 12 Hodges Mutual Funds EXPENSE EXAMPLES For the Six Months Ended March 31, 2013 (Unaudited) (Continued) equal to 1% of the net amount of the redemption if you redeem shares within 30 calendar days after you purchase them for the Hodges Fund Retail Class, Hodges Small Cap Fund Retail Class, Hodges Blue Chip 25 Fund, Hodges Equity Income Fund and Hodges Pure Contrarian Fund.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem shares within 60 calendar days after you purchase them for the Institutional Classes of the Hodges Fund and Hodges Small Cap Fund. An Individual Retirement Account (“IRA”) will be charged a $15 annual maintenance fee. To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 13 Hodges Mutual Funds EXPENSE EXAMPLES For the Six Months Ended March 31, 2013 (Unaudited) (Continued) Hodges Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/12 Value 3/31/13 10/1/12 – 3/31/131 Retail Class Actual Retail Class Hypothetical (5% annual return before expenses) Institutional Class Actual Institutional Class Hypothetical (5% annual return before expenses) 1 Expenses are equal to the Hodges Fund’s expense ratio for the most recent six month period of 1.43% for the Retail Class shares, and 1.14% for the Institutional Class shares, multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). Hodges Small Cap Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/12 Value 3/31/13 10/1/12 – 3/31/132 Retail Class Actual Retail Class Hypothetical (5% annual return before expenses) Institutional Class Actual Institutional Class Hypothetical (5% annual return before expenses) 2 Expenses are equal to the Hodges Small Cap Fund’s expense ratio for the most recent six month period of 1.40% (fee recoupments in effect) for the Retail Class shares, and 1.07% (fee recoupments in effect) for the Institutional Class shares, multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 14 Hodges Mutual Funds EXPENSE EXAMPLES For the Six Months Ended March 31, 2013 (Unaudited) (Continued) Hodges Blue Chip 25 Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/12 Value 3/31/13 10/1/12 – 3/31/133 Actual Hypothetical (5% annual return before expenses) 3 Expenses are equal to the Hodges Blue Chip 25 Fund’s expense ratio for the most recent six month period of 1.30% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). Hodges Equity Income Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/12 Value 3/31/13 10/1/12 – 3/31/134 Actual Hypothetical (5% annual return before expenses) 4 Expenses are equal to the Hodges Equity Income Fund’s expense ratio for the most recent six month period of 1.30% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). Hodges Pure Contrarian Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/12 Value 3/31/13 10/1/12 – 3/31/135 Actual Hypothetical (5% annual return before expenses) 5 Expenses are equal to the Hodges Pure Contrarian Fund’s expense ratio for the most recent six month period of 1.40% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 15 Hodges Fund – Retail Shares Value of $10,000 vs. S&P 500® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2013 Since Inception 1 Year 5 Year 10 Year (10/9/92) Hodges Fund - Retail Shares 23.48% 1.92% 13.46% 9.40% S&P 500® Index 13.96% 5.81% 8.53% 9.01% This chart illustrates the performance of a hypothetical $10,000 investment made on March 31, 2003, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The chart assumes reinvestment of capital gains and dividends for the Fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 16 Hodges Fund – Institutional Shares Value of $1,000,000 vs. S&P 500® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2013 Since Inception 1 Year 3 Year (12/12/08) Hodges Fund - Institutional Shares 23.57% 10.43% 17.71% S&P 500® Index 13.96% 12.67% 16.95% This chart illustrates the performance of a hypothetical $1,000,000 investment made on December 12, 2008, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The chart assumes reinvestment of capital gains and dividends for the Fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 17 Hodges Small Cap Fund – Retail Shares Value of $10,000 vs. Russell 2000® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2013 Since Inception 1 Year 3 Year 5 Year (12/18/07) Hodges Small Cap Fund - Retail Shares 20.40% 21.49% 12.10% 10.32% Russell 2000 Index 16.30% 13.45% 8.24% 6.01% This chart illustrates the performance of a hypothetical $10,000 investment made on December 18, 2007, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 18 Hodges Small Cap Fund – Institutional Shares Value of $1,000,000 vs. Russell 2000® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2013 Since Inception 1 Year 3 Year (12/12/08) Hodges Small Cap Fund - Institutional Shares 20.79% 22.08% 30.41% Russell 2000 Index 16.30% 13.45% 19.60% This chart illustrates the performance of a hypothetical $1,000,000 investment made on December 12, 2008, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 19 Hodges Blue Chip 25 Fund Value of $10,000 vs. Russell 1000® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2013 Since Inception 1 Year 3 Year (9/10/09) Hodges Blue Chip 25 Fund 14.36% 9.42% 10.06% Russell 1000 Index 14.43% 12.93% 14.89% This chart illustrates the performance of a hypothetical $10,000 investment made on September 10, 2009, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 20 Hodges Equity Income Fund Value of $10,000 vs. S&P 500® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2013 Since Inception 1 Year 3 Year (9/10/09) Hodges Equity Income Fund 13.64% 13.17% 14.25% S&P 500® Index 13.96% 12.67% 14.54% This chart illustrates the performance of a hypothetical $10,000 investment made on September 10, 2009, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 21 Hodges Pure Contrarian Fund Value of $10,000 vs. S&P 500® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2013 Since Inception 1 Year 3 Year (9/10/09) Hodges Pure Contrarian Fund 19.75% 7.25% 11.25% S&P 500® Index 13.96% 12.67% 14.54% This chart illustrates the performance of a hypothetical $10,000 investment made on September 10, 2009, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 22 Hodges Fund SCHEDULE OF INVESTMENTS at March 31, 2013 Shares Value COMMON STOCKS: 79.6% Air Transportation: 11.1% Delta Air Lines, Inc.* $ United Continental Holdings, Inc.* Apparel Manufacturing: 8.4% A.T. Cross Co. - Class A*1,2 Crocs, Inc.* Broadcasting: 9.0% Belo Corp. Sirius XM Radio, Inc. Depository Credit Intermediation: 3.4% Legg Mason, Inc. Employment Services: 3.3% Workday, Inc.* Food Services: 9.4% Luby’s, Inc.*1,2 Rocky Mountain Chocolate Factory, Inc. Starbucks Corp. General Manufacturing: 2.5% Trinity Industries, Inc. Mining, Oil & Gas Extraction: 8.7% Cliffs Natural Resources, Inc. Ensco PLC Halliburton Co. HyperDynamics Corp.* Matador Resources Co.* National Oilwell Varco, Inc. SandRidge Energy, Inc.* Transocean Ltd.* Motor Vehicle Manufacturing: 1.8% Toyota Motor Corp. - ADR Personal Services: 1.3% Weight Watchers International, Inc. Pharmaceutical Manufacturing: 1.5% Mylan, Inc.* Publishing Industries: 4.2% A.H. Belo Corp. - Class A1,2 Rail Transportation: 8.3% Kansas City Southern Union Pacific Corp. Retail Trade: 4.0% Michael Kors Holdings Ltd.* Transportation Equipment: 2.7% The Boeing Co. TOTAL COMMON STOCKS (Cost $97,725,354) PARTNERSHIP & TRUST: 12.9% Land Ownership & Leasing: 12.9% Texas Pacific Land Trust1,2 TOTAL PARTNERSHIP & TRUST (Cost $7,734,848) The accompanying notes are an integral part of these financial statements. 23 Hodges Fund SCHEDULE OF INVESTMENTS at March 31, 2013 (Continued) Contracts (100 shares per contract) Value CALL OPTIONS PURCHASED: 2.0% Mining, Oil & Gas Extraction: 0.5% Devon Energy Corp., Expiration: July, 2013, Exercise Price: $ Index Fund: 0.7% iShares MSCI Mexico Capped Investable Market Index Fund, Expiration: September, 2013, Exercise Price: Personal Services: 0.2% Weight Watchers International, Inc., Expiration: January, 2014, Exercise Price: Weight Watchers International, Inc., Expiration: October, 2013, Exercise Price: Transportation & Warehousing: 0.6% Kirby Corp., Expiration: September, 2013, Exercise Price: TOTAL CALL OPTIONS PURCHASED (Cost $2,928,736) SHORT-TERM INVESTMENT: 1.5% Money Market Fund: 1.5% Fidelity Money Market Portfolio - Select Class, 0.05%3 TOTAL SHORT-TERM INVESTMENT (Cost $2,080,417) TOTAL INVESTMENTS IN SECURITIES: 96.0% (Cost $110,469,355) Other Assets in Excess of Liabilities: 4.0% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR - American Depositary Receipt 1 A portion of this security is considered illiquid. As of March 31, 2013, the total market value of the investments considered illiquid were $2,647,357 or 1.9% of total net assets. 2 Affiliated company as defined by the Investment Company Act of 1940. 3 Seven-day yield as of March 31, 2013. The accompanying notes are an integral part of these financial statements. 24 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at March 31, 2013 Shares Value COMMON STOCKS: 92.0% Advertising & Public Relations: 1.0% National Cinemedia, Inc. $ Air Transportation: 5.7% Bristow Group, Inc. Jetblue Airways Corp.* U.S. Airways Group, Inc.* Apparel Manufacturing: 3.4% A.T. Cross Co. - Class A*1 Crocs, Inc.* G-III Apparel Group Ltd.* Basic Materials Manufacturing: 5.8% Commercial Metals Co. Encore Wire Corp. Forestar Group, Inc.* KapStone Paper & Packaging Corp. U.S. Silica Holdings, Inc. Broadcasting: 1.1% Belo Corp. Computer & Electronic Products: 1.9% Cirrus Logic, Inc.* Interphase Corp.* Kulicke & Soffa Industries, Inc.* Construction: 1.6% Primoris Services Corp. Depository Credit Intermediation: 4.3% Hilltop Holdings, Inc. Legg Mason, Inc. Piper Jaffray Co.* Southside Bancshares, Inc. Texas Capital BancShares, Inc.* ViewPoint Financial Group, Inc. Electrical Equipment: 1.0% AZZ, Inc. Employment Services: 3.0% On Assignment, Inc.* Team Health Holdings, Inc.* Trueblue, Inc.* Food & Beverage Manufacturing: 0.4% John Bean Technologies Corp. Food & Beverage Products: 1.3% Boulder Brands, Inc.* Food Services: 6.2% Brinker International, Inc. Cracker Barrel Old Country Store, Inc. Krispy Kreme Doughnuts, Inc.* Luby’s, Inc.*1 Freight Transportation: 1.7% Saia, Inc.* The accompanying notes are an integral part of these financial statements. 25 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at March 31, 2013 (Continued) Shares Value COMMON STOCKS: 92.0% (Continued) Furniture Manufacturing: 1.6% Steelcase, Inc. $ General Manufacturing: 1.2% Curtiss-Wright Corp. Government Services: 2.8% The GEO Group, Inc. Health Care Services Pharmacy: 0.7% BioScrip, Inc.* Hotels, Restaurants & Leisure: 1.6% Vail Resorts, Inc. Household Goods: 3.4% Helen of Troy Ltd.* Spectrum Brands Holdings, Inc. Internet Services: 3.2% Points International Ltd.* Yelp, Inc.* Machinery: 6.3% Alamo Group, Inc. Briggs & Stratton Corp. Lufkin Industries, Inc. Manitowoc, Inc. Mining, Oil & Gas Extraction: 11.3% Approach Resources, Inc.* Atwood Oceanics, Inc.* Bonanza Creek Energy, Inc.* Hercules Offshore, Inc.* LinnCo., LLC Matador Resources Co.* Oasis Petroleum, Inc.* SandRidge Energy, Inc.* Motor Vehicle Parts Manufacturing: 2.0% Cooper Tire & Rubber Co. Westport Innovations, Inc.* Movie Production & Theaters: 0.9% Cinemark Holdings, Inc. Nondepository Credit Intermediation: 1.6% Nationstar Mortgage Holdings, Inc.* Petroleum Products: 1.0% Aegean Marine Petroleum Network, Inc. Rail Transportation: 0.7% Kansas City Southern Retail Trade: 9.4% Francesca’s Holdings Corp.* Group 1 Automotive, Inc. Hibbett Sports, Inc.* Joe’s Jeans, Inc.* Jos. A. Bank Clothiers, Inc.* Lithia Motors, Inc. The accompanying notes are an integral part of these financial statements. 26 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at March 31, 2013 (Continued) Shares Value COMMON STOCKS: 92.0% (Continued) Retail Trade: 9.4% (Continued) Shoe Carnival, Inc. $ Titan Machinery, Inc.* Software Publishers: 0.5% Glu Mobile, Inc.* Transportation Equipment: 2.4% Trinity Industries, Inc. Transportation & Warehousing: 2.5% Celadon Group, Inc. Kirby Corp.* Wireless Telecommunications Carriers: 0.5% Ruckus Wireless, Inc.* TOTAL COMMON STOCKS (Cost $354,584,538) PARTNERSHIPS & TRUSTS: 4.8% Land Ownership & Leasing: 1.7% Texas Pacific Land Trust1 Real Estate Investment Trusts: 3.1% FelCor Lodging Trust, Inc.* Medical Properties Trust, Inc. TOTAL PARTNERSHIPS & TRUSTS (Cost $15,348,329) SHORT-TERM INVESTMENT: 3.4% Money Market Fund: 3.4% Fidelity Money Market Portfolio - Select Class, 0.05%2 TOTAL SHORT-TERM INVESTMENT (Cost $15,583,798) TOTAL INVESTMENTS IN SECURITIES: 100.2% (Cost $385,516,665) Liabilities in Excess of Other Assets: (0.2)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 Seven-day yield as of March 31, 2013. The accompanying notes are an integral part of these financial statements. 27 Hodges Blue Chip 25 Fund SCHEDULE OF INVESTMENTS at March 31, 2013 Shares Value COMMON STOCKS: 93.5% Basic Materials Manufacturing: 2.0% United States Steel Corp. $ Business Services: 10.3% Visa, Inc. Communications Equipment Manufacturing: 2.0% QUALCOMM, Inc. Conglomerates: 3.0% General Electric Co. Depository Credit Intermediation: 2.6% Texas Capital BancShares, Inc.* Entertainment: 2.8% Walt Disney Co. Food & Beverage Products: 11.5% The Coca-Cola Co. The Hershey Co. Media: 5.1% DIRECTV* Mining, Oil & Gas Extraction: 23.3% Continental Resources, Inc.* EOG Resources, Inc. Halliburton Co. National Oilwell Varco, Inc. Transocean Ltd.* Motor Vehicle Manufacturing: 4.7% Toyota Motor Corp. - ADR Petroleum Products: 2.7% Chevron Corp. Pharmaceuticals: 4.9% Johnson & Johnson Rail Transportation: 4.3% Union Pacific Corp. Retail Trade: 4.5% Wal-Mart Stores, Inc. Transportation Equipment: 9.8% The Boeing Co. Cummins, Inc. Lockheed Martin Corp. TOTAL COMMON STOCKS (Cost $5,493,623) PARTNERSHIP & TRUST: 5.3% Land Ownership & Leasing: 5.3% Texas Pacific Land Trust1 TOTAL PARTNERSHIP & TRUST (Cost $169,793) SHORT-TERM INVESTMENT: 3.4% Money Market Fund: 3.4% Fidelity Money Market Portfolio - Select Class, 0.05%2 TOTAL SHORT-TERM INVESTMENT (Cost $228,139) TOTAL INVESTMENTS IN SECURITIES: 102.2% (Cost $5,891,555) Liabilities in Excess of Other Assets: (2.2)% ) TOTAL NET ASSETS: 100.0% $ ADR - American Depositary Receipt * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 Seven-day yield as of March 31, 2013. The accompanying notes are an integral part of these financial statements. 28 Hodges Equity Income Fund SCHEDULE OF INVESTMENTS at March 31, 2013 Shares Value COMMON STOCKS: 85.4% Advertising & Public Relations: 2.2% National CineMedia, Inc. $ Broadcasting: 2.6% Ryman Hospitality Properties, Inc. Chemical Manufacturing: 4.0% Procter & Gamble Co. Computer & Electronic Products: 8.6% International Business Machines Corp. Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Conglomerates: 3.3% General Electric Co. Food & Beverage Products: 7.9% The Coca-Cola Co. Kraft Foods Group, Inc. Pepsico, Inc. Food Services: 6.8% Cracker Barrel Old Country Store, Inc. Darden Restaurants, Inc. Mining, Oil & Gas Extraction: 9.4% Diamond Offshore Drilling, Inc. LinnCo., LLC Targa Resources Corp. Petroleum Products: 8.7% Chevron Corp. Exxon Mobil Corp. HollyFrontier Corp. Pharmaceuticals: 11.9% AbbVie, Inc. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Rail Transportation: 1.6% Union Pacific Corp. Telecommunications: 7.3% AT&T, Inc. Verizon Communications, Inc. Transportation Equipment: 7.3% The Boeing Co. Lockheed Martin Corp. Utilities: 3.8% CenterPoint Energy, Inc. Duke Energy Corp. TOTAL COMMON STOCKS (Cost $11,875,420) The accompanying notes are an integral part of these financial statements. 29 Hodges Equity Income Fund SCHEDULE OF INVESTMENTS at March 31, 2013 (Continued) Shares Value PARTNERSHIPS & TRUSTS: 10.3% Real Estate Investment Trusts: 10.3% Corrections Corporation of America $ The GEO Group, Inc. Medical Properties Trust, Inc. Mesabi Trust TOTAL PARTNERSHIPS & TRUSTS (Cost $1,649,014) Principal CORPORATE BOND: 1.6% General Manufacturing: 1.6% $ Texas Industries, Inc. 9.250%, 8/15/2020 TOTAL CORPORATE BOND (Cost $225,420) Shares SHORT-TERM INVESTMENT: 2.0% Money Market Fund: 2.0% Fidelity Money Market Portfolio - Select Class, 0.05%1 TOTAL SHORT-TERM INVESTMENT (Cost $346,660) TOTAL INVESTMENTS IN SECURITIES: 99.3% (Cost $14,096,514) Other Assets in Excess of Liabilities: 0.7% TOTAL NET ASSETS: 100.0% $ ADR - American Depositary Receipt 1Seven-day yield as of March 31, 2013. The accompanying notes are an integral part of these financial statements. 30 Hodges Pure Contrarian Fund SCHEDULE OF INVESTMENTS at March 31, 2013 Shares Value COMMON STOCKS: 94.5% Apparel Manufacturing: 9.6% Crocs, Inc.* $ Skechers USA, Inc.* Broadcasting: 16.2% Belo Corp. Sirius XM Radio, Inc. Computer & Electronic Products: 3.7% Intrusion, Inc.*1,2,3 Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Food Services: 11.4% Diamond Foods, Inc. Krispy Kreme Doughnuts, Inc.* Luby’s, Inc.*1 Furniture Manufacturing: 3.2% Furniture Brands International, Inc.* Medical Equipment Manufacturing: 1.4% Boston Scientific Corp.* Mining, Oil & Gas Extraction: 23.8% Chesapeake Energy Corp. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. HyperDynamics Corp.* SandRidge Energy, Inc.* Transocean Ltd.* Petroleum Products: 1.2% Petroleo Brasileiro S.A. - ADR Publishing Industries: 4.9% A.H. Belo Corp. - Class A1 Retail Trade: 10.9% Joe’s Jeans, Inc.* Jos. A. Bank Clothiers, Inc.* Telecommunications: 2.0% Crown Media Holdings, Inc. - Class A* Transportation Equipment: 6.2% The Boeing Co. TOTAL COMMON STOCKS (Cost $7,506,284) The accompanying notes are an integral part of these financial statements. 31 Hodges Pure Contrarian Fund SCHEDULE OF INVESTMENTS at March 31, 2013 (Continued) Shares Value SHORT-TERM INVESTMENT: 1.5% Money Market Fund: 1.5% Fidelity Money Market Portfolio - Select Class, 0.05%4 $ TOTAL SHORT-TERM INVESTMENT (Cost $129,691) TOTAL INVESTMENTS IN SECURITIES: 96.0% (Cost $7,635,975) Other Assets in Excess of Liabilities: 4.0% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR - American Depositary Receipt 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid. As of March 31, 2013, the total market value of the investment considered illiquid was $79,020, or 0.9% of total net assets. 3 The security is being valued in accordance with procedures established by the Board of Trustees due to the security not trading and was valued at the last traded price. 4 Seven-day yield as of March 31, 2013. The accompanying notes are an integral part of these financial statements. 32 (This Page Intentionally Left Blank.) 33 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2013 Hodges Hodges Small Fund Cap Fund ASSETS Investments in unaffiliated securities, at value (Cost $89,671,413 and $373,725,795, respectively) (Note 2) $ $ Investments in securities of affiliated issuers, at value (Cost $20,797,942 and $11,790,870 respectively) (Note 6) Total investments, at value (Cost $110,469,355 and $385,516,665, respectively) Cash Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Investment advisory fees, net Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Trustee fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 34 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2013 (Continued) Hodges Hodges Small Fund Cap Fund COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated net investment income (loss) ) Accumulated net realized gain (loss) on investments and options ) Net unrealized appreciation on investments and options Net assets $ $ COMPUTATION OF NET ASSET VALUE Net Asset Value (unlimited shares authorized) Retail Shares: Net assets $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ Net Asset Value (unlimited shares authorized) Institutional Shares: Net assets $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. 35 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2013 Hodges Blue Hodges Equity Hodges Pure Chip 25 Fund Income Fund Contrarian Fund ASSETS Investments in unaffiliated securities, at value (Cost $5,721,762 , $14,096,514 and $6,948,483, respectively) (Note 2) $ $ $ Investments in affiliated securities, at value (Cost $169,793, $0 and $687,492, respectively) (Note 6) — Total investments, at value (Cost $5,891,555, $14,096,514 and $7,635,975, respectively) Receivables: Investment securities sold — Fund shares sold 79 — Dividends and interest 23 Due from advisor, net — Prepaid expenses Total assets LIABILITIES Payables: Distribution to shareholders — — Investment securities purchased — Fund shares redeemed — — Investment advisory fees, net — — Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Trustee fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 36 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2013 (Continued) Hodges Blue Hodges Equity Hodges Pure Chip 25 Fund Income Fund Contrarian Fund COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Accumulated net investment loss ) — ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ $ $ COMPUTATION OF NET ASSET VALUE Net Asset Value (unlimited shares authorized) Net assets $ $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ $ The accompanying notes are an integral part of these financial statements. 37 Hodges Mutual Funds STATEMENTS OF OPERATIONS For the Year Ended March 31, 2013 Hodges Hodges Small Fund Cap Fund INVESTMENT INCOME Income Dividends from unaffiliated investments $ $ Dividends from affiliated investments (Note 6) Interest Total investment income EXPENSES Investment advisory fees Distribution fees - Retail Shares Transfer agent fees - Retail Shares Transfer agent fees - Institutional Shares Administration fees Fund accounting fees Registration fees Audit fees Reports to shareholders Miscellaneous expenses Chief Compliance Officer fees Custody fees Interest expense — Trustee fees Legal fees Insurance expense Total expenses Fees recouped by Advisor — Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND OPTIONS Net realized gain on unaffiliated investments and options Net realized gain on affiliated investments (Note 6) Net realized loss on written options ) ) Change in unrealized appreciation on investments and options Net realized and unrealized gain on investments and options Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 38 Hodges Mutual Funds STATEMENTS OF OPERATIONS For the Year Ended March 31, 2013 Hodges Blue Hodges Equity Hodges Pure Chip 25 Fund Income Fund Contrarian Fund INVESTMENT INCOME Dividends from unaffiliated investments (net of $0, $4,974 and $0 foreign withholding tax, respectively) $ $ $ Dividends from affiliated investments (Note 6) — Interest Total investment income EXPENSES (Note 3) Investment advisory fees Audit fees Transfer agent fees Registration fees Distribution fees Fund accounting fees Miscellaneous expenses Custody fees Legal fees Administration fees Chief Compliance Officer Fees Trustee fees Reports to shareholders Insurance expense Interest expense Total expenses Less: fees waived ) ) ) Net expenses Net investment income (loss) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on unaffiliated investments Net realized gain on affiliated investments (Note 6) — — Change in net unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ $ The accompanying notes are an integral part of these financial statements. 39 (This Page Intentionally Left Blank.) 40 Hodges Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended March 31, 2013 March 31, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) Net realized gain on unaffiliated investments and options Net realized gain on affiliated investments (Note 6) Net realized loss on written options ) — Change in net unrealized appreciation (depreciation) on investments and options ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares - Retail Shares (a) ) ) Net increase (decrease) in net assets derived from net change in outstanding shares - Institutional Shares (a) ) — Total decrease in net assets from capital share transactions ) ) Total decrease in net assets ) ) NET ASSETS Beginning of year End of year $ $ Undistributed (Accumulated) net investment income (loss) $ $ ) (a) Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2013 March 31, 2012 Shares Value Shares Value Retail Shares Shares sold $ $ Shares redeemed* ) Net decrease ) $ ) ) $ ) *Net of redemption fees of $457 and $5,082, respectively. Institutional Shares Shares sold — $
